     Case 2:13-cv-01841-JAM-JDP Document 33 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN GLENN HOLLIS,                                  No. 2:13-cv-1841-JAM-JDP P
12                          Plaintiff,
13              v.                                          ORDER
14    P. SAHOTA, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20             On September 9, 2020, the Court denied plaintiff’s application for leave to proceed in
21   forma pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C.
22   § 1915(g) and granted plaintiff fourteen days within which to pay the $400 filing fee for this
23   action. ECF No. 13. Plaintiff was warned that failure to pay the filing fee within fourteen days
24   would result in dismissal of this action. Id. Plaintiff has not paid the fee and the allotted time has
25   passed.
26             Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
27   Dated: October 5, 2020
28
                                                            1
